£12260

Office Hours (Central Time)
Monday-Thursday: 8am-8pm
SERVICES Friday: 8am-5pm

3451 Harry S Truman Blvd. Saturday: 7am-11am
Saint Charles, MO 63301-4047 Sunday: Closed

RE: JP MORGAN CHASE BANK, N.A.
ACCOUNT NUMBER: XXXXXXXXXXXX8301 PHONE: 877-288-9903
BALANCE DUE: $5,712.11
REFERENCE NUMBER: MISO55 DATE: 6/10/2019

  

   

We are offering you a settlement amount of $3,342.00, to settle this JP MORGAN CHASE BANK, N.A. account for less than
the balance due. This offer is valid until 6/30/2019. If payment in full of the settlement amount is not received in our office by
this date, this offer will be withdrawn and will be deemed null and void. We are not obligated to renew this offer. If you are
unable to pay the settlement amount in full by this due date, please contact our office for alternative payment options which
may be available to you.

We look forward to working with you in resolving this matter.
Howell Goldstein

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

FOR IMPORTANT RIGHTS AND PRIVILEGES WHICH MIGHT APPLY TO YOUR STATE OF RESIDENCE,
PLEASE SEE BELOW OR REVERSE SIDE (IF FAXED THEN FOLLOWING PAGE).

 

Send your payment in the enclosed envelope using the Ss
remittance coupon below.

(Sas
| If you are unable to pay the above settlement offer in
(i Pay-by-Phone: 1-877-552-5905 X/ | full, contact our office at 877-288-9903 for payment
aim

options, which may be available to you.

Online: www.csiconsumercenter.com >

 

 

 

 

 

 

PO Box 1586
Saint Peters, MO 63376

 

 

 

Checks Payable To: Client Services, Inc.

 

* DORIS L ENCARNADO 3451 HARRY S. TRUMAN BLVD
Bae 5857 FRESH POND RD ST. CHARLES MO 63301-4047
MASPETH NY 11378-2818 eELTMLg AAALLE Dye Tenge foeg UN LAE Leggglyenefoof et]

9 117611-1484-CHASESO1
CALIFORNIA

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m. They may not harass you
by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements
or call you at work if they know or have reason to know that you may not receive personal calls at work. For the most part,
collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another
person to confirm your location or enforce a judgment. For more information about debt collection activities, you may
contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov. Non profit credit counseling services may be
available in the area.

COLORADO

FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE
WWW/.COAG.GOV/CAR. A consumer has the right to request in writing that a debt collector or collection agency cease
further communication with the consumer. A written request to cease communication will not prohibit the debt coliector or
collection agency from taking any other action authorized by law to collect the debt. The address and telephone number for
Client Services, Inc.’s local Colorado office is: The Executive Club Building, Attn: Stokes & Wolf, P.C. as agent for Client
Services, Inc., 1776 S. Jackson St., Suite 900 Denver, CO 80210 (Phone: 720-287-8650)

KANSAS

An investigative consumer report, which includes information as to your character, general reputation, personal
characteristics and mode of living, has been requested. You have the right to request additional information, which includes
the nature and scope of the investigation.

MASSACHUSETTS

NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment. Any such oral request will be valid for only ten days unless you
provide written confirmation of the request postmarked or delivered within seven days of such request. You may terminate
this request by writing to the debt collector.

MINNESOTA
This collection agency is licensed by the Minnesota Department of Commerce.

NEW YORK

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., debt collectors are prohibited from
engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited to: the use or threat of violence,
the use of obscene or profane language, and repeated phone calls made with the intent to annoy, abuse, or harass. If a
creditor or debt coliector receives a money judgment against you in court, state and federal laws may prevent the following
types of income from being taken to pay the debt: supplemental security income (SSI), social security, public assistance
(welfare), spousal support including maintenance (alimony) or child support, unemployment benefits, disability benefits,
workers’ compensation benefits, public or private pensions, veterans’ benefits, federal student loans, federal student grants,
federal work study funds, and ninety percent of your wages or salary earned in the last sixty days.

NEW YORK CITY
New York City Department of Consumer Affairs License Number: 2076846, 2076850, 2076851

NORTH CAROLINA

3451 Harry S Truman Blvd. Saint Charles, MO 63301-4047; Permit Number: 113653

Do not send payments or correspondence to the below branch locations:

14425 College Blvd. Ste. 170 Lenexa, KS 66215; Permit Number: 113652

Eurocenter Diursa, Bldg 1, 2nd Floor, Barreal de Heredia, Frente a Ceneda, Heredia, Costa Rica; Permit Number: 113662

TENNESSEE
This collection agency is licensed by the Collection Service Board of the Department of Commerce and Insurance.
vLLLvO

Office Hours (Central Time)
Monday-Thursday: 8am-8pm

Friday: 8am-5pm

  

3451 Harry S Truman Blvd. Saturday: 7am-11am
Saint Charles, MO 63301-4047 Sunday: Closed
RE: JP MORGAN CHASE BANK, N.A.

ACCOUNT NUMBER: XXXXXXXXXXXX0281 PHONE: 877-288-9903

BALANCE DUE: $4,021.85

REFERENCE NUMBER: BSO56 DATE: 6/10/2019

 

 

We are offering you a settlement amount of $2,353.00, to settle this JP MORGAN CHASE BANK, N.A. account for less than
the balance due. This offer is valid until 6/30/2019. If payment in full of the settlement amount is not received in our office by
this date, this offer will be withdrawn and will be deemed null and void. We are not obligated to renew this offer. If you are
unable to pay the settlement amount in full by this due date, please contact our office for alternative payment options which
may be available to you.

We look forward to working with you in resolving this matter.
Howell Goldstein

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

FOR IMPORTANT RIGHTS AND PRIVILEGES WHICH MIGHT APPLY TO YOUR STATE OF RESIDENCE,
PLEASE SEE BELOW OR REVERSE SIDE (IF FAXED THEN FOLLOWING PAGE).

 

Send your payment in the enclosed envelope using the ; |
remittance coupon below.

(‘ S
\ i Pay-by-Phone: 1-877-552-5905

Online: www.csiconsumercenter.com -)

If you are unable to pay the above settlement met

 

full, contact our office at 877-288-9903 for payment
options, which may be available to you.

 

 

 

 

 

 

   

REFERENCE NUMBER

AMOUNT ENCLOSED

    

 

PO Box 1586
Saint Peters, MO 63376

 

 

Checks Payable To: Client Services, Inc.

 

x DORIS L ENCARNADO 3451 HARRY S. TRUMAN BLVD
fae 5857 FRESH POND RD ST. CHARLES MO 63301-4047

Bete
tet 117611-1485-CHASESO1
CALIFORNIA

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m. They may not harass you
by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements
or call you at work if they know or have reason to know that you may not receive personal calls at work. For the most part,
collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another
person to confirm your location or enforce a judgment. For more information about debt collection activities, you may
contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov. Non profit credit counseling services may be
available in the area.

COLORADO

FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE

WWW .COAG.GOV/CAR. A consumer has the right to request in writing that a debt collector or collection agency cease
further communication with the consumer. A written request to cease communication will not prohibit the debt collector or
collection agency from taking any other action authorized by law to collect the debt. The address and telephone number for
Client Services, inc.’s local Colorado office is: The Executive Club Building, Attn: Stokes & Wolf, P.C. as agent for Client
Services, Inc., 1776 S. Jackson St., Suite 900 Denver, CO 80210 (Phone: 720-287-8650)

KANSAS

An investigative consumer report, which includes information as to your character, general reputation, personal
characteristics and mode of living, has been requested. You have the right to request additional information, which includes
the nature and scope of the investigation.

MASSACHUSETTS

NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment. Any such oral request will be valid for only ten days unless you
provide written confirmation of the request postmarked or delivered within seven days of such request. You may terminate
this request by writing to the debt collector.

MINNESOTA
This collection agency is licensed by the Minnesota Department of Commerce.

NEW YORK

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., debt collectors are prohibited from
engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited to: the use or threat of violence,
the use of obscene or profane language, and repeated phone calls made with the intent to annoy, abuse, or harass. If a
creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following
types of income from being taken to pay the debt: supplementa! security income (SSI), social security, public assistance
(welfare), spousal support including maintenance (alimony) or child support, unemployment benefits, disability benefits,
workers’ compensation benefits, public or private pensions, veterans’ benefits, federal student loans, federal student grants,
federal work study funds, and ninety percent of your wages or salary earned in the last sixty days.

NEW YORK CITY
New York City Department of Consumer Affairs License Number: 2076846, 2076850, 2076851

NORTH CAROLINA

3451 Harry S Truman Blvd. Saint Charles, MO 63301-4047; Permit Number: 113653

Do not send payments or correspondence to the below branch locations:

14425 College Blvd. Ste. 170 Lenexa, KS 66215; Permit Number: 113652

Eurocenter Diursa, Bldg 1, 2nd Floor, Barreal de Heredia, Frente a Ceneda, Heredia, Costa Rica; Permit Number: 113662

TENNESSEE
This collection agency is licensed by the Collection Service Board of the Department of Commerce and Insurance.
